The overruling of the motion for new trial was not error.
                         DECIDED NOVEMBER 20, 1940.
The accused was tried on an indictment containing six separate charges of robbery by force and intimidation, and was found guilty on all the charges. His motion for new trial *Page 676 
was overruled and he excepted to that judgment. The bill of exceptions contains the following statement: "This writ of error contains two questions of great public concern, and of gravity and importance which have heretofore been in doubt, neither having been heretofore passed upon by the Supreme Court, one question involving the application and construction of the constitutional guaranty against self-incrimination; and the other as to the number of peremptory challenges a defendant is allowed in felony cases." These two questions have been decided adversely to the accused in Meriwether v.State, 63 Ga. App. 667 (11 S.E.2d, 816), and that decision is controlling in this case on those two questions. Special ground 2 of the motion for new trial, complaining of the refusal to declare a mistrial on the ground of an alleged improper and prejudicial statement by the solicitor-general during the striking of the jury is without merit, it not appearing from the facts set forth in the ground that the statement was either improper or prejudicial. The verdict was authorized by the evidence, and the overruling of the motion for new trial was not error for any reason assigned.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.